Case 1:19-cr-00020-RDB Document 4 Filed 01/03/19 Page 1of1

IN THE UNITED STATES DISTRICT COURECE/ yep
FOR THE DISTRICT OF MARYLAND," PPPS Ging

howe “a
' 2019 JAN ~ 3
UNITED STATES OF AMERICA P 324
*
vs. Case No. 19-0013ADC

PAUL ALEXANDER

OB ob ok a

ORDER OF DETENTION BY AGREEMENT

A hearing, having been held on this date, at which the defendant was represented by
RK Lf LLP) Au c / 4 c 7 CITA , and the Government was represented by
assist United States Attorney A GZ 4 the Ww Delle lsctte., it is
ORDERED, this _ 3rd day of January 2019 , that
the above-named defendant be, and the same hereby is, DETAINED by agreement of the parties
without prejudice to either side requesting a prompt hearing to set appropriate conditions of

release or otherwise address the detention of the defendant.

 
    

A. David Copp

United States Magistrate Judge

FILED. ENTERED
LOGGED... RECEIV

 

 

 

JAN 03 2019

AT EAU "ONS
CLERK, US. C{STAIGT COURT
DISTRICT OF MARYLAND

 

U.S. District Court (4/2000) Criminal Magistrate Forms: Detention by Agreement
